Citation Nr: 9930618	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-08 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to dependency and indemnity compensation, to 
include benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active military duty from June 1941 to 
August 1945.  The veteran expired in April 1995.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for the 
benefit sought on appeal.  The record reflects that the 
appellant filed a notice of disagreement with this rating 
determination in October 1995.  A statement of the case was 
thereafter issued in December 1995.  The appellant filed a 
substantive appeal in this matter in February 1996.  The 
appellant was afforded a personal hearing before the RO in 
April 1996.  By rating action in December 1996, the RO 
continued its denial of service connection for the cause of 
the veteran's death.  Thereafter, additional medical evidence 
was forwarded to the RO for consideration in this matter.  In 
an August 1997 rating decision, the RO continued its denial 
for service connection for the cause of the veteran's death.  
A supplemental statement of the case was issued to the 
appellant in August 1997.  

In October 1998, the RO conducted a review of the record in 
this matter, and determined that clear and unmistakable error 
had been committed in the May 1995, which denied eligibility 
to educational assistance benefits.  In this regard, it was 
noted that eligibility for educational benefits had been 
established based upon the veteran's permanent and total 
disability, evaluated at 100 percent for loss of use of the 
right foot and paralysis of the left foot due to a stroke at 
the time of his death.  With respect to the issue of 
entitlement to service connection for the cause of the 
veteran's death, it was noted that the veteran's death was 
not due to disease or injury that was incurred in or 
aggravated during service.  Moreover, it was noted that 
compensation benefits were not due under the provisions of 
38 U.S.C.A. § 1318, since the veteran was not continuously 
rated as totally disabled due to service-connected disability 
for a period of 10 years or more immediately preceding his 
death, or for a period of five years from the date of 
discharge.  A supplemental statement of the case relative to 
the issue of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 was 
forwarded to the appellant in October 1998. 


FINDINGS OF FACT

1.  The veteran expired in April 1995; the immediate cause of 
death was probable cerebral vascular accident due to or as a 
consequence of arteriosclerotic cerebero vascular. 

2.  There is no competent medical evidence of record to show 
that a service-connected disability caused or contributed 
substantially and materially to the cause of the veteran's 
death.

3.  The veteran was not in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disability that was continuously rated 100 percent disabling 
for a period of 10 or more years immediately preceding death, 
and was not so rated for a period of not less than five years 
from the date of death of his discharge or other release from 
active duty.



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The requirements for dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. § 
1318 have not been met. 38 U.S.C.A. § 1318 (West 1991); 38 
C.F.R. §§ 3.22, 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record discloses that the service medical 
record was negative for any treatment or findings relative to 
arteriosclerotic cerebrovascular disease.

In August 1945, service connection was awarded for 
psychoneurosis, for which a 30 percent evaluation was 
assigned under Diagnostic Code 1083.  The rating action also 
granted service connection for fracture, simple, of the lower 
third of the right femur.  A noncompensable evaluation was 
assigned for this disorder.  

On VA examination in October 1947, the veteran was evaluated 
with psychoneurosis, mixed type, improved, and deformity, 
right femur with restriction in flexion of the right leg.  In 
an October 1947 rating action, the rating evaluation for the 
service-connected psychoneurosis was reduced from 30 percent 
to 0 percent.  An increased evaluation from 0 percent to 20 
percent was granted for the right leg disability under 
Diagnostic Code 5255.  

In January 1969, the veteran sought an increased evaluation 
for his service-connected disabilities.  Clinical records 
reviewed in support of this request documented treatment the 
veteran received from January 1969 to March 1969.  These 
clinical reports indicate that the veteran's primary symptoms 
at that time were related to his psychiatric disorder.  It 
was noted that the veteran had developed secondary 
degenerative arthritis of the right femur.  During a June 
1969 VA examination, the veteran was evaluated with severe 
degenerative joint disease of the right knee, secondary to 
old healed fracture of the distal right femur.  
Neuropsychiatric evaluation showed anxiety reaction, mild, 
chronic.  Based upon this clinical evidence, in August 1969, 
the RO granted an increased evaluation from 20 percent to 30 
percent for degenerative joint disease of the right knee 
secondary to an old healed fracture of the distal right femur 
under Diagnostic Code 5225.  The RO also recharacterized the 
veteran's service-connected psychoneurosis to anxiety 
reaction, rated as 0 percent under Diagnostic Code 9400.  
This rating evaluation has remained in effect for the 
psychiatric disability since that time.

An October 1976 VA examination revealed status post fracture 
of the distal right femur with degenerative joint disease of 
the right knee and weakness of the lateral collateral 
ligament with probable chondromalacia patella.  The medical 
examination report noted that the veteran's right knee was 
unstable.  The RO, in a February 1977 rating decision, 
continued the assigned rating evaluation for the service-
connected right knee disorder.

The veteran was hospitalized at a VA medical facility in 
November 1978.  The medical report indicated that the veteran 
underwent catheart endoprosthetic replacement in the right 
femoral head.  The final diagnosis was right subcapital 
femoral neck fracture, Garden Type IV, and chronic alcoholism 
with delirium tremons.

In July 1979, the veteran underwent a right total knee 
replacement.  The surgical report indicated that the 
procedure was performed without complications orthopedically, 
although the veteran developed a complete atrial ventricular 
dissociation intraoperatively which resolved when the veteran 
came out of anesthesia.  It was noted that, postoperatively, 
the veteran was immobilized in a plaster splint for four days 
and, thereafter, started on active motion.  The veteran was 
noted to slowly recover knee motion.  He continued to 
experience moderate effusion at the time of his discharge in 
August 1979.  The veteran was discharged on medication, and 
instructed in quadriceps strengthening, and range of motion 
exercises.  The final diagnosis was degenerative joint 
disease of the right knee, with findings of right knee total 
condylar replacement, and status post cathcart endoprosthesis 
of the right hip.  It was noted that the veteran was 
evaluated to be permanently incapable of returning to his 
preoperative form of manual labor. 

In a September 1979 rating decision, the RO granted an 
increased evaluation from 30 percent to 100 percent for 
residuals of a total right knee replacement under Diagnostic 
Code 5055.  This total temporary rating was continued by 
rating action, dated in March 1980, as no improvement had 
been shown in the veteran's condition.  However, a September 
1983 rating action reduced this rating evaluation to 30 
percent.  This action was predicated upon the temporary 
nature of the assigned 100 percent rating, and the veteran's 
failure to appear for VA reevaluation of the right leg 
disability following implantation of the prosthesis.  

A September 1983 private medical report indicated that the 
veteran had received a good functional result from surgery.  
It was the physician's assessment that the veteran's present 
level of function would be compatible with his returning to 
any type of active manual labor. 

During an October 1983 VA examination, the veteran was 
evaluated with postoperative right total knee replacement.  
The knee was noted to be stable.  A January 1984 rating 
decision continued the assigned 30 percent rating for the 
right knee disability.  

The veteran was hospitalized in December 1989 for an 
infection, staphylococcus aureus, with probable involvement 
of the right prosthesis.  The medical report noted that the 
veteran had sustained injury to his knee in November 1989 
following a fall.  The knee was aspirated upon admission.  
Incision and debridement was recommended.  It was noted that 
the veteran's medical history was significant for a stroke 
two years earlier.  The veteran was subsequently transferred 
to another VA medical facility in December 1989 for septic 
arthritis with concerns of concomitant total joint in place.  
He underwent a repeat aspiration of the right knee, which 
again revealed Staph aureus.  An incision and drainage of the 
right knee was performed in December 1989.  In January 1990, 
the veteran was readmitted for extended treatment with 
antibiotics and rehabilitation due to infection of the right 
total knee replacement.  A February 1990 medical report 
indicated that when the veteran was seen later that month, 
his right knee infection persisted.  The veteran declined 
further surgical treatment at that time, and was instructed 
to return upon onset of fever or worsening of his right knee 
symptoms.  A July 1990 rating action granted a temporary 
total rating evaluation for the veteran's period of 
hospitalization.  

On VA examination in August 1990, the veteran was evaluated 
with status post total right knee replacement with apparent 
chronic infection and contact pain.  It was determined that 
symptoms associated with the veteran's right knee disability 
was complicated by residuals associated with his non-service 
connected cerebrovascular accident.  Specifically, it was 
noted that the veteran's difficulty in ambulation was more 
related to his hemiparesis site on the left side due to his 
stroke.  An October 1990 rating action increased the rating 
evaluation from 30 percent to 40 percent was granted for the 
total right knee replacement with complications under 
Diagnostic Code 5055-5165.

The veteran was hospitalized in early March 1991 after 
removal of his right knee prosthesis that was chronically 
infected with staph aureus.  The medical report indicated 
that the veteran underwent drainage, debridement, and was 
treated with a course of antibiotics.  However, this process 
did not clear the problem, and the prosthesis was removed.  
It was noted that the knee was left such that it was a flail 
knee with a brace on it.  It was further noted that the left 
lower extremity was evaluated during the course of this 
hospitalization, for residual left hemiparesis related to a 
cerebrovascular accident in 1988.  The veteran was 
hospitalized later that month, in March 1991, for physical 
and occupational therapy.  The final diagnosis was 
rehabilitation status post removal of infected knee 
prosthesis; hypertension, cerebral vascular disease, with a 
history of cerebrovascular accident; past history of alcohol 
abuse; and mild anemia normocytic.  By rating action, dated 
in September 1991, the veteran was awarded a temporary total 
rating based upon his hospitalization for his right knee 
prosthesis surgery.

An October 1991 VA aid and attendance examination report 
indicated that the veteran was evaluated with dense left 
hemiparesis of the left upper extremity.  It was noted that 
the veteran was unable to use the left extremity at all.  The 
right upper extremity was noted to be weak and clumsy.  There 
was dense hemiparesis of the left lower extremity.  The 
examiner noted that there was no purposeful movement of the 
left leg.  On examination, there was evidence of restless leg 
syndrome, manifested by the left leg moving.  The right lower 
extremity was noted to be weak.  

A May 1992 VA medical examination report indicated that there 
was no evidence of active infection of the right knee present 
on examination.  An assessment of status post removal of 
infected prosthetic of the right knee, and bed/wheelchair 
existence with very slow mentation and confusion, and poor 
muscle control of all extremities following a stroke in 1988.  
A June 1992 rating decision granted a total temporary rating 
evaluation of the right knee disability, with the 40 percent 
evaluation thereafter reinstated.  Special monthly 
compensation was also awarded under 38 U.S.C.A. § 1114(k) due 
to loss of use of the foot.  In this context it was noted 
that the veteran's right knee condition was analogous to a 
below the knee amputation for rating purposes.

Clinical records, dated from December 1978 to September 1987, 
document intermittent treatment the veteran received for his 
service-connected right knee disability, and other non-
service connected disabilities.  

The record reflects that the veteran and his wife provided 
testimonial evidence during a September 1992 hearing 
concerning the veteran's right knee disability.  Testimony 
was also offered concerning the appropriateness of the 
reduction of the temporary total rating evaluation.  

A January 1993 medical report indicated that the veteran was 
hospitalized for computerized tomography and esophagram due 
to a history of persistent hallucinations.  The results of 
these studies showed no diffuse cerebral atrophy with no 
significant degree of ventricular expansion.  There was 
evidence of an old cerebrovascular accident.  There were no 
focal lesions detected anywhere else.  The clinical 
impression noted that the veteran's delusions were 
questionably due to use of medication.  The veteran was next 
hospitalized in March 1993 for treatment of possible 
aspiration pneumonitis, and chronic obstructive pulmonary 
disease.

In an April 1993 decision, the hearing officer determined 
that the veteran was entitled to a total evaluation for loss 
of use of the lower extremities under paragraph 38 U.S.C.A. 
§ 1114(m).  In this regard, it was noted that the veteran was 
eligible for consideration under 38 C.F.R. § 3.383 based upon 
the loss of use of paired extremities due to the veteran's 
loss of use of the right leg without natural knee action, 
with a non-service connected loss of motion of the entire 
left leg due to his stroke.  A June 1993 rating decision 
implemented the hearing officer's decision in this matter.  A 
100 percent evaluation was granted pursuant to Diagnostic 
Code 5110 for loss of use of the right foot, effective from 
January 29, 1991.  Special monthly compensation was awarded 
subject to paragraph (m) under 38 C.F.R. § 3.350 due to loss 
of use of one leg at a level or with complications preventing 
natural knee action with prosthesis in place, and loss of use 
of the other leg at a level preventing natural knee action 
with prosthesis.

A July 1993 VA aid and attendance examination report 
indicated that the veteran was evaluated with bilateral arm 
and hand spasticity with partial contracture of the elbows 
and hands.  The clinical assessment was cerebrovascular 
insufficiency.  By rating action, dated in March 1994, the RO 
determined that there was no change warranted in the level of 
the veteran's special monthly compensation entitlement.  In 
this context, it was noted that the level of special monthly 
compensation for which the veteran was currently in receipt 
was at a level higher than that provided under 38 U.S.C.A. 
§ 1114, paragraph (l) based upon the need for regular aid and 
attendance.  

The veteran was hospitalized in July 1994 for respiratory 
infection, history of multiple strokes with expressive 
aphasia and peg tube placement and severe diffuse muscle 
rigidity, chronic decubitus ulceration secondary to the 
veteran's history of strokes, and urinary tract infection.  

The record discloses that the veteran expired in April 1995.  
The certificate of death indicated the immediate cause of 
death as probable cerebral vascular accident, due to or as a 
consequence of arteriosclerotic cerebero vascular.  The 
certificate of death further lists bilateral strokes as a 
significant condition relating to the veteran's death, but 
which did not contribute to his death.  The veteran expired 
while hospitalized at a VA medical facility.  The record 
indicates that an autopsy was not performed.

In May 1995, the appellant filed an application for 
dependency and indemnity compensation benefits.  The RO, in a 
May 1995 rating decision, denied service connection for the 
cause of the veteran's death.  Entitlement to educational 
assistance benefits was also denied.  

During an April 1996 hearing, the appellant offered 
testimonial evidence in this matter.  She maintained that the 
veteran's service-connected anxiety disorder contributed to 
his elevated blood pressure readings which, she contends, 
developed into the veteran's arteriosclerotic disease.  The 
appellant indicated that she was aware of the veteran's 
psychiatric problems prior to her marriage to the veteran.  
She recalled that he received treatment for his psychiatric 
symptoms prior to and following their marriage.  She stated 
that the veteran developed an infection associated with his 
right knee prosthesis in 1989, initially manifested by 
swelling and pain.  The veteran was treated with a continuous 
course of medication to treat the chronic infection.  It was 
the appellant's belief that the continuous course of 
medication that the veteran took to treat his infection 
adversely affected his blood pressure, resulting in 
fluctuations in blood pressure readings recorded by the 
appellant during this period.  The appellant reported that 
she had training as a nurse's aide, and that she recorded 
blood pressure readings with systolic readings ranging from 
158 to 170, and diastolic readings ranging from 70 to 90.  
After the removal of his medication, the veteran's systolic 
readings ranged from 142 to 170, with diastolic readings in 
the range of 80 to 90.  She also noted that during the period 
between 1989 and 1993, the veteran displayed symptoms of 
anger, yelling, hallucinations, other strange behavior, and 
episodes of violent behavior toward the appellant, who was 
his primary care provider.  She indicated that following 
removal of his prosthesis, the veteran was maintained on 
heavy doses of medication.   Prior to his death, the veteran 
was taken off all medications, except for medication to treat 
his psychiatric symptoms, in addition to liquid Tylenol, and 
Zantac.  The appellant stated that there was a steady 
worsening in the veteran's mental status since 1989.  

Finally, it was contended that the veteran's service-
connected psychiatric disorder contributed to the cause of 
the veteran's death.  In this context, it was asserted that 
the debilitating nature of the veteran's infection was 
exacerbated by his anxiety reaction which compromised his 
cardiovascular system, and made the veteran less capable of 
resisting the effects of his hypertensive condition.  The 
appellant further contends that the chronic infection due to 
the right knee prosthesis involved more than bone or muscle, 
rather the infection represented a systemic problem affecting 
the veteran's total body function.

It was also maintained during the course of this hearing that 
the failure of the prosthetic device warranted the assignment 
of a 60 percent rating evaluation under Diagnostic Code 5055, 
instead of the assignment of a 40 percent rating granted for 
the right knee replacement under Diagnostic Code 5165.  In 
this regard, it was maintained that the assignment of the 40 
percent rating in the October 1990 rating decision did not 
reflect the severity of the veteran's right leg disability, 
nor the most appropriate diagnostic code for the nature of 
the veteran's disability.

In a December 1996 decision, the hearing officer found that 
there was no competent medical evidence of record which 
related the cause of the veteran's death to his hypertensive 
condition.  It was noted that during the course of the 
hearing presentation, the service representative referenced 
the question of entitlement to accrued benefits dating back 
to the veteran's January 1990 hospitalization.  It was noted 
that cases in which such a claim was not pending at the time 
of the veteran's death were being held in abeyance pending 
agency review.

Clinical reports, dated from December 1993 to April 1995, 
were received in February 1997.  These reports reflect a 
series of hospitalizations prior to and at the time of the 
veteran's death.  The medical reports disclose that the 
veteran was hospitalized in December 1993 for acute 
pneumonia, organism unknown; bilateral cerebrovascular 
accidents; decubitus ulcer on buttocks; and volume depletion 
with severe hypokalemia, and severe hypernatremia due to 
dehydration.

The veteran was next hospitalized in April 1994.  The medical 
report indicated that the purpose of this hospitalization was 
for respite care.  A July 1994 hospital noted a diagnostic 
impression of recurrent aspiration pneumonia, status post 
bilateral strokes causing total debilitation, history of 
right femoral fracture and surgery, history of recurrent 
urinary tract infection, severe dementia, chronic 
incontinence, and decubitus ulceration.  During a 
hospitalization later that month, the veteran was evaluated 
for respite care, self care deficit, history of multiple 
cardiovascular accidents, severe arthritis, and past history 
of hypertension.  A September 1994 medical report indicated 
that the veteran was hospitalized due to pneumonia, and 
multiple strokes.  When admitted in November 1994, the 
veteran was evaluated with multiple strokes with total 
disability requiring total care including an inability to 
swallow; recurrent aspiration pneumonia probably not present 
at that time, as shown by x-ray study; history of recurrent 
urinary tract infection; asthma with past history of 
cigarette smoking; and past history of alcoholism.

During a March 1995 hospitalization, the veteran was 
evaluated with status post multiple cerebrovascular accidents 
(CVAs) with severe dementia and incapacitation; 
quadriparesis, secondary to CVAs; history of asthma; status 
post removal of infected right knee prosthesis; recurrent 
pulmonary aspiration; and recurrent urinary tract infection.  
The medical report indicated that the veteran's underlying 
problem was his history of multiple strokes, which left him 
in a near vegetative state.  When admitted later that month, 
he was evaluated for development of a temperature associated 
with tachypnea.  Finally, an April 1995 hospital report, 
indicated that the veteran had undergone several 
hospitalizations during the preceding six week period prior 
to this admission, due to problems related to recurrent 
strokes with dysphagia and recurrent aspiration pneumonia.  
The report noted that the veteran expired in April 1995.  At 
that time, the presumed cause of his death was recurrent 
stroke.  The medical report referenced a final diagnosis of 
arteriosclerotic cerebrovascular disease with stroke; 
debilitation, secondary to prior strokes and dementia; flail 
right knee, secondary to previous infected right knee 
prosthesis, history of hypertension, and recurrent pneumonias 
due to debilitation and diminished cough reflex. 


Analysis

I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing a contributory cause, it is not sufficient to 
show that it causally shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

The threshold question in all cases is whether the appellant 
has presented a well- grounded claim pursuant to 38 U.S.C.A. 
§ 5107(a).  Moreover, in a claim for service connection for 
the cause of the veteran's death, a well grounded claim 
requires (1) a death certificate or equivalent medical 
evidence showing the cause of death; (2) medical evidence 
that the disability causing or contributing to death was 
incurred in or aggravated by military service; and (3) there 
is medical evidence of a nexus or causal relationship between 
the inservice incurrence or aggravation and the disability 
causing or contributing to death.  See Ramey v. Brown, 9 Vet. 
App. 40, 46 (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995)).

There must be more than a mere allegation; the claim must be 
accompanied by evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 
Vet. App. 136, 139 (1994).  Where the issue is factual in 
nature, e.g., whether an incident occurred during service or 
whether a clinical symptom is present, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim.  Cartwright v. Derwinksi, 2 Vet. App. 24 
(1991).  However, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993);  See 
also, Tirpak, 2 Vet. App. at 611 (speculative medical 
statements would not render a claim well-grounded). 

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well-
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993);  
See also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.  In this case, the determinative 
issue is medical causation.  The appellant is competent to 
make assertions as to concrete facts within her own 
observation and recollection, such as observing swelling of 
the joints, or whether the veteran walked with a limp.  
However, the fact that the appellant personally knew the 
veteran and had the opportunity to observe him does not 
render her assertions universally competent.

In this regard, the appellant has reported that she received 
some training as a nurse's aide, and that based upon such 
training, she was able to recognize episodes of elevated 
blood pressure readings experienced by the veteran.  Her 
statements in this regard, unlike those of a lay party, may 
be treated as those of a party possessing medical knowledge.  
In this context, the appellant has also opined that the 
service-connected anxiety reaction disorder aggravated the 
veteran's hypertensive condition and thereby contributed to 
the cardiovascular disease from which the veteran died.  
However, the appellant, while medically trained as a nurse's 
aide, has given no indication that she has specialized 
knowledge regarding cardiology or psychiatry, nor is there 
any evidence to that effect in the record.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  Based on the 
appellant's testimony, the extent of her duties as a nurse's 
aide focused primarily on recording blood pressure readings 
after having administered such tests.  Id.  Thus, the 
appellant's opinion regarding the etiology of the veteran's 
death is not competent to prove that which would require 
specialized knowledge or training, apparently, beyond that 
which the appellant possesses.  See King v. Brown, supra; 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A medical 
professional is not competent to opine on matters outside the 
scope of his or her expertise).  Accordingly, the Board finds 
that the appellant's statements do not provide a sufficient 
basis to conclude that the veteran's death was causally 
related to his service-connected disabilities.

After having carefully and thoroughly reviewed the veteran's 
entire medical history, particularly the circumstances 
surrounding his death, the Board is unable to identify any 
competent medical evidence establishing a relationship 
between the veteran's service-connected anxiety reaction 
disorder and/or his right leg disability and the cause of the 
veteran's death.  The record indicates that the veteran's 
fatal cerebral vascular accident was noted to have had its 
onset within minutes of his death, which occurred nearly 50 
years following his release from active duty.  Further, the 
Board has noted that the death certificate did not draw any 
connection between the veteran's psychiatric disorder, or his 
right leg disability, or his maintenance on any treatment 
course of medications as a result of his service-connected 
disabilities, and the cause of the veteran's death.  

The question of "cause of death" is necessarily a question 
of medical causation.  The Board is of course cognizant of 
the contentions advanced by and on behalf of the appellant to 
the effect that the veteran's service-connected disabilities 
and/or medications taken for symptoms associated these 
service-connected disabilities contributed to the development 
of or exacerbated his cardiovascular disease, which 
materially contributed to the cause of the veteran's death.  
These contentions, however, are not supported by the 
objective medical evidence of record, nor has the appellant 
offered any medical authorization in support of her 
allegations in that regard, except for her own 
unsubstantiated opinion.  As indicated, while the appellant 
has some medical training, her contentions are not competent 
relative to the question presented herein and, notably, is 
not supported by the medical evidence of record.  See King, 
Espiritu and Tirpak, all supra.  The opinion of qualified 
medical personnel is required to establish medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Black, supra.  Accordingly, the claim for service connection 
for the cause of the veteran's death must denied as not well 
grounded.

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well-grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996). 





II.  Entitlement to Dependency and Indemnity 
Compensation Pursuant  to 38 U.S.C.A. § 1318 

The record reflects that service connection was in effect for 
the right knee disability evaluated as 40 percent disabling.  
However, this disability was evaluated as the basis for an 
award of permanent and total disability due to loss of use of 
the right foot.  The veteran was also in receipt of special 
monthly compensation for paralysis of the left foot due to a 
stroke under the provisions of 38 U.S.C.A. § 1114 (m).  The 
record further reflects that service connection was also in 
effect for anxiety reaction, which was evaluated as 
noncompensable.

Dependency and indemnity compensation (DIC) benefits shall be 
paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service connected when 
the following conditions are met:

(1) The veteran's death was not caused by his 
own willful misconduct; and

(2) The veteran was in receipt of or for any 
reason (including receipt of military retired 
or retirement pay or correction of a rating 
after the veteran's death based on clear and 
unmistakable error) was not in receipt of but 
would have been entitled to receive 
compensation at the time of death for a 
service-connected disability that either:

(i) Was continuously rated totally disabling 
by a schedular or unemployability rating for 
a period of 10 or more years immediately 
preceding death; or

(ii) Was continuously rated totally disabling 
by a schedular or unemployability rating from 
the date of the veteran's discharge or 
release from active duty for a period of not 
less than 5 years immediately preceding 
death. 38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22

Entitlement to DIC benefits may be established if the veteran 
was "entitled to receive" benefits based on a total 
disability rating, regardless of whether such benefits were 
actually received.  DIC benefits may be awarded if the 
evidence in the veteran's claims file at the time of his 
death, when evaluated in accordance with the law then in 
effect or made retroactively applicable, shows that the 
veteran would have been hypothetically entitled to a 
different decision on a compensation issue. Green v. Brown, 
10 Vet. App. 111 (1997).

A review of the record demonstrates that in this case, the 
veteran was initially evaluated with a noncompensable rating 
evaluation for femoral fracture.  A 20 percent evaluation was 
subsequently granted by rating action in October 1947, 
following VA examination findings which showed marked 
deformity of the femur.  In January 1969, an increased 
evaluation of 30 percent was awarded for the right knee 
disability.  An October 1990 rating decision granted an 
increased evaluation of 40 percent based upon medical 
evidence that the veteran underwent a total right knee 
replacement, with subsequent infection which required 
irrigation and drainage, with continuing problems.  The 
record reflects that the prosthesis was later removed, 
leaving a flail right knee joint.  Special monthly 
compensation was awarded due to the loss of use of the right 
foot.

The evidence in the case file at the time of the veteran's 
death in April 1995, shows that service connection had been 
granted for psychiatric disability, which had been evaluated 
at 0 percent disabling since 1969.  The veteran was 
determined to have a permanent and total disability resulting 
loss of use of the right foot, which included a special 
monthly compensation award based upon his paralysis of the 
left foot due to an earlier stroke.  Prior to this June 1993 
rating action, the veteran was not continuously rated totally 
disabled for a period of five years immediately following his 
release from service, nor was he rated as totally disabled 
for 10 or more years preceding his death.  The Board finds, 
therefore, that at the time of his death the veteran was not 
in receipt of disability compensation for service-connected 
disability that was continuously rated as totally disabling 
for ten or more years immediately preceding his death.

The Board finds that the evidence in the veteran's claims 
file at the time of his death, when evaluated in accordance 
with the applicable law, does not show that he was entitled 
to receive compensation based on a total disability rating 
for service-connected disabilities for the ten years prior to 
his death.  The Board notes that the record documents that 
the veteran was intermittently treated and hospitalized for 
recurrent right leg symptoms.  A prosthetic device was 
subsequently implanted; however, due to chronic infection, 
the device was consequently removed leaving a flail knee 
joint.  The veteran was maintained on a course of medication 
to treat the infection.  Proximate to his death, however, the 
veteran was hospitalized for conditions unrelated to his 
service-connected disabilities.  The medical evidence in this 
regard reflects a series of hospitalizations for pulmonary 
aspiration, incapacitation and total debilitation 
attributable to a history of strokes.  There is no evidence 
prior to his death, that the veteran's service-connected 
disabilities rendered him totally disabled, thus, showing 
that the veteran was entitled to received compensation based 
upon total disability due to his service-connected 
disabilities.

It has been asserted that the veteran's right leg disorder 
was more disabling than rated in October 1990.  It is not 
alleged that the veteran was entitled to a total disability 
evaluation at that time, rather it is maintained that a 60 
percent evaluation was warranted under Diagnostic Code 5055.  
Instead, the veteran was rated analogous to a below the knee 
amputation for which a 40 percent evaluation was assigned 
under Diagnostic Code 5055-5156.  These contentions were 
interpreted as a claim for accrued benefits by the hearing 
officer.  

With respect to these contentions, the Board notes that 
following a careful and considered review of the record, the 
Board notes that the objective medical evidence of record at 
that time showed the right knee to be stable following knee 
surgery.  Range of motion measured from zero degree extension 
to 90 degrees flexion, demonstrating a loss of 35 degrees in 
flexion.  The veteran was ambulatory using a brace, but also 
utilized a wheelchair and walker.  The appellant reported 
subjective complaints of pain.  Medical opinion indicated 
that the veteran's primary problem during this period was 
hemiparesis of the left side due to his stroke.  The record 
reflects that the veteran was without regular clinical 
treatment for his anxiety reaction during this period.  
Subsequent clinical notations regarding symptoms of 
hallucinations were related to medications taken by the 
veteran and, consequently, to his recurrent CVAs.  The 
veteran was determined to be permanently and totally disabled 
in 1993.  Thus, while the veteran experienced impairment due 
to his service-connected right leg disability, the record 
does not show that the veteran was totally disabled as a 
result of his service-connected condition for 10 years 
immediately preceding his death.

The Board is sympathetic to the appellant's beliefs, but 
notes that the law clearly allows for a grant of DIC benefits 
only when the veteran was rated as 100 percent disabled by 
reason of service-connected disability for a period of 10 or 
more years immediately preceding his death, or so rated for a 
period of not less than 5 years from the date of his 
discharge or other release from active duty.  As such, the 
appellant's beliefs concerning the severity of the veteran's 
disabilities is not dispositive in this case.  The Board 
finds that the evidentiary record, with application of 
pertinent governing criteria, does not support a grant of 
entitlement to dependency and indemnity benefits under 38 
U.S.C.A. § 1318.  See, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

